Exhibit 10.3

BJ SERVICES COMPANY

2000 INCENTIVE PLAN

FORM OF SECOND AMENDMENT TO

TERMS AND CONDITIONS OF

STOCK OPTIONS FOR OFFICERS

WHEREAS, by resolutions passed at meetings of the Executive Compensation
Committee (the “Committee”) of BJ Services Company (the “Company”) held on
November 15, 2006, the Committee authorized the amendment of stock options
granted to officers of the Company after November 22, 2005 (the “Options”); and

WHEREAS, such resolutions provided that the Options granted to such individuals
should vest under certain circumstances as therein provided;

NOW, THEREFORE,

 

1. Paragraph 3 of the Terms and Conditions of each such award is hereby amended
by this Second Amendment to read in its entirety as follows:

“In the event of the Employee’s termination of employment by reason of death,
disability, or retirement,¹ the Option shall become immediately vested in full
on such date to the extent not already vested.”

 

2. Paragraph 10 of the Terms and Conditions of each such award is hereby amended
by this Second Amendment to read in its entirety as follows:

“In the event of the Employee’s termination of employment by reason of death,
the Option granted herein, may be exercised by the Employee’s Heir at any time
within the one-year period after the Employee’s date of death, but not
thereafter, and in no event shall the option be exercisable after the seventh
anniversary of the Date of Grant.”

 

3. Paragraph 11 of the Terms and Conditions of each such award is hereby amended
by this Second Amendment to read in its entirety as follows:

“Except as set forth below, in the event of the Employee’s termination of
employment by reason of disability or retirement,² the Option granted herein may
be exercised by the Employee (or in the event of the Employee’s death, the
Employee’s Heir) within the 36-month period following such termination of
employment, but not thereafter, and in no event shall the Option be exercisable
after the seventh anniversary of the Date of Grant.³”



--------------------------------------------------------------------------------

THIS SECOND AMENDMENT IS HEREBY ADOPTED effective as of November 15, 2006,
pursuant to the authority granted by the Committee to the Chairman of the Board,
President and Chief Executive Officer of the Company.

 

BJ SERVICES COMPANY         By:  

 

      DATE:  

 

  J.W. Stewart,           Chairman of the Board, President and           Chief
Executive Officer         OPTIONEE:        

 

      [Name]        

 

-2-